United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 08-2139
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
Nelson O. Hernandez,                   *
                                       * [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: April 28, 2009
                                Filed: May 4, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Nelson Hernandez appeals the district court’s1 order committing him to the
custody of the Attorney General under 18 U.S.C. § 4246, and we affirm.

      Section 4246 provides for the indefinite hospitalization of a person who has
been committed to the custody of the Attorney General under 18 U.S.C. § 4241(d)


       ¹The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
James C. England, United States Magistrate Judge for the Western District of
Missouri.
(concerning mental incompetence to stand trial) and who is found--after a hearing, by
clear and convincing evidence--to be suffering from a mental disease or defect such
that his release would create a substantial risk of bodily injury to another person or
serious damage to the property of another. See 18 U.S.C. § 4246. In this case, the
district court found that commitment was appropriate because state placement was
unavailable and the mental health professionals who examined Hernandez
unanimously believed that his paranoid beliefs, delusion ideation, and history of
threatening statements and aggressive and antisocial behavior, would create a risk of
dangerousness within the meaning of section 4246 if Hernandez were unconditionally
released. We hold that this finding is not clearly erroneous. See United States v.
Williams, 299 F.3d 673, 676-77 (8th Cir. 2002) (standard of review). We note that
Hernandez’s custodians are under an ongoing obligation to prepare annual reports
concerning his mental condition and the need for his continued hospitalization, see 18
U.S.C. § 4247(e)(1)(B), and to exert reasonable efforts to place him in a suitable state
facility, see 18 U.S.C. § 4246(d).

      The judgment of the district court is affirmed, and counsel’s motion to
withdraw is granted.
                     ______________________________




                                          -2-